This is an appeal by William Barnoski (petitioner) from the denial of relief under G. L. c. 211, § 3 (1990 ed.), by a single justice of this court. We affirm.
Generally, absent clear error of law or abuse of discretion, a decision of a single justice will not be disturbed. Kyricopoulos v. Richardson, 409 Mass. 1002 (1991). For the extraordinary relief sought under G. L. c. 211, § 3, the petitioner must show “both a substantial claim of violation of his substantive rights and irremediable error, such that he cannot be placed in statu quo in the regular course of appeal.” Morrissette v. Commonwealth, 380 Mass. 197, 198 (1980). The petitioner has not met either condition.
The record fails to disclose any factual basis for asserting a denial of constitutional or statutory rights in the jury selection. It is the petitioner’s duty to develop such a record. There is nothing in Keeney v. TamayoReyes, 112 S. Ct. 1715 (1992), which supports the petitioner’s position.

Judgment affirmed.